DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06-23-2020 the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Park (US 2019/0320253) disclosed: the electronic device 100 include the housing 101, the transparent part 103, a display 133, a support member 115, the camera 107, a case 106, a circuit board 117, and a battery 118. The housing 101 may include a second surface 102 facing in the second direction.  The housing 101 may accommodate the components of the electronic device 100, that is, the display 133, the case 106, the camera 107, an acoustic component 108, the support member 115, the circuit board, or the battery 118.  The plurality of openings 105 may be formed on an end 115a of the housing 101 (fig. 1-4, page 5, par [0080-0081]), and 
The case 106 may be disposed between the support member 115 and the second surface 102 of the housing 101, and mounted to the support member 115.  An opening 166 may be formed in the case 106.  The opening 166 may connect the acoustic component 108 to the plurality of openings 105.  The case 106 may include a passage (not shown) through which sound generated from the acoustic component 108 passes, the case 107 may accommodate various electronic parts such as a proximity sensor, including but not limited to the acoustic component 108 and the camera 107. The circuit board 117 may be provided inside the housing 101.  As a processor, a memory, or communication circuitry required to operate the 
electronic device 100 is mounted on the circuit board 117, the circuit board 117 may function as a main circuit board (page 5-6, par [0088-0089]), and
Once the case 206 is mounted in the housing 215, an outer side surface 206 of the case 206 may be brought into contact with an inner side surface 215d of the housing 215.  An opening 266 may be formed on the outer side surface 206 of the case 206.  The opening 266 may connect between the 
first accommodation space 261 and the groove 215b.  A sealing member 268 may be formed between the outer side surface 265 of the case 206 and the housing 215.  The sealing member 268 may prevent the introduction of external foreign materials into the housing 215 through the plurality of openings 205 (page 6, par [0097]), and a sealing member sealing between an outer side surface of the case and an inner side surface of the housing, and blocking introduction of a foreign material into the housing through the plurality of openings (page 10, par [0169]). And
	Alameh (US 2014/0176447) disclosed: for system 100 of the electronic device 102 includes 
various electronic components configured for enabling network communication and 
sensory input and output for the electronic device 102 (page 1, par [0016]), and an open loop conductor surrounding the loop antenna 310 of impedance matching circuit 300 is isolated from ground in order 
to enable the open loop conductor to function as a capacitive sensor for the electronic device.  FIG. 5A shows one such loop conductor as the capacitive sensor, and a similar open loop conductor as the capacitive touch sensor and an additional open loop conductor positioned around the loop antenna 310 to form a "driven shield" for the capacitive touch sensor.  A driven shield can be thought of as a shield elevated to the same voltage potential as the sensor voltage potential, thus preventing an electro-magnetic field to form, because of the NFC hardware's proximity to the capacitive sensor (fig. 5B, page 3, par [0030-0032]).

The above prior art of record, however, fail to disclose or render obvious: An electronic device, comprising: a body, comprising a circuit board;  an insulation housing capable of being assembled on a side of the body, wherein the insulation housing comprises an inner side surface facing the circuit board 
and an outer side surface opposite the inner side surface;  a near field communications antenna, disposed on the inner side surface of the insulation housing, wherein when the insulation housing is assembled on the body, the near field communications antenna is electrically connected to the circuit board;  a first insulation layer, disposed on a side of the near field communications antenna, opposite the other side of the near field communications antenna facing the insulation housing;  a capacitive proximity sensor pad, disposed on the inner side surface of the insulation housing and adjacent to the near field communications antenna, wherein when the insulation housing is assembled on the body, the capacitive proximity sensor pad is electrically connected to the circuit board;  a second insulation layer, disposed on a side of the capacitive proximity sensor pad, opposite the other side of the capacitive proximity sensor pad facing the insulation housing;  and a conductive sheet, disposed on a side of the first insulation layer, opposite the other side of the first insulation layer facing the near field communications antenna, wherein when the insulation housing is assembled on the body, the conductive sheet is electrically connected to a grounded portion of the circuit board, an area of the conductive sheet is greater than an area of the near field communications antenna, and the conductive sheet is configured to reduce interference between the near field communications antenna and the capacitive proximity sensor pad, as specified in the claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                         July 23, 2021